Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 3/2/2022 is acknowledged. Claims 10 is withdrawn from consideration.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive tape [claim 9] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2014/0166536).
Regarding claim 1, Hu discloses a package cushioning material (at 10 – See Figs. 3 and 2 – See Fig. 2 labeled below) comprising a main body protection portion (horizontal portion of 10 in Fig. 2 that encompasses five elements 16) and a side protection portion (at 12 in Fig. 2), both of the main body protection portion and the side protection portion assuming a U-shaped tube shape (due to slots 14), the main body protection portion being connected with the side protection portion via a paper board (30) in a fixed way (as shown in Figs. 2 and 3).

    PNG
    media_image1.png
    486
    953
    media_image1.png
    Greyscale

Regarding claim 2, Hu discloses the side protection portion comprises two side protection portions (See Fig. 2 labeled above), which are separately provided at two ends of the main body protection portion, so that the package cushioning material assuming a U shape as a whole (as shown in Fig. 2).
Regarding claim 3, Hu discloses the side protection portion comprises one side protection portion (at 12 at the right side of Fig. 2), which is provided at one end of the main body protection portion, so that the package cushioning material assumes an L shape (the main body protection portion and the right-most side protection portion form an L-shaped structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0101011) in view of Hu (US 2014/0166536).
Regarding claim 1, Kuo discloses a package cushioning material (See Figs. 2-3) comprising a main body protection portion (at 1 in Fig. 2) and a side protection portion (at 21 in Fig. 2), both of the main body protection portion and the side protection portion assuming a U-shaped tube shape (as shown in Fig. 2). Kuo discloses the claimed invention except for the main body protection portion being connected with the side protection portion via a paper board in a fixed way.
However, Hu teaches a package cushioning material (at 10 – See Fig. 3) comprising a main body protection portion (horizontal portion of 10 in Fig. 2 – labeled in Fig. 2 above) and side protection portions (vertical portion of 10 in Fig. 2 - labeled in Fig. 2 above), wherein the main body protection portion is connected with the side protection portion via a paper board (30) in a fixed way, for the purpose of convenience in processing/manufacturing and reducing the use of material ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package cushioning material of Kuo to have the main body protection portion being connected with the side protection portions via a paper board as taught 
Regarding claim 2, Kuo discloses the side protection portion comprises two side protection portions (21 and 21’), which are separately provided at two ends of the main body protection portion, so that the package cushioning material assuming a U shape as a whole (as shown in Fig. 3).
Regarding claim 3, Kuo discloses the side protection portion comprises one side protection portion (21), which is provided at one end of the main body protection portion (at 1), so that the package cushioning material assumes an L shape (the main body protection portion and the side protection portion form an L-shaped structure).
Regarding claim 4, Kuo discloses a concave groove (at 14 in Fig. 1A) is provided near the center of outer side walls of the main body protection portion along the length direction of the main body protection portion.
Regarding claim 5, Kuo discloses a concave groove (See Fig. 1B) is provided near the center of an outer side wall of the side protection portion along the length direction of the side protection portion.
Regarding claim 6, Kuo discloses the concave groove is an arc groove.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0101011) in view of Hu (US 2014/0166536) as applied to claim 1 above, and further in view of Kuo (US 2011/0183089). As described above, Kuo-Hu discloses the claimed invention except for the protection portions having an insertion tube. However, Kuo ‘089 teaches a packaging cushioning (See Fig. 2) comprising a protection portion (at 100) which includes an insertion tube (at 200A) for the purpose of reinforcing the packaging cushioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protection portions of Kuo ‘011-Hu with insertion tubes as taught by Kuo ‘089 in order to reinforce the protection portions.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0101011) in view of Hu (US 2014/0166536) as applied to claim 1 above, and further in view of Chung et al. (US 2018/0030659). As described above, Kuo-Hu discloses the claimed invention except for the side wall of the main body protection portion is fixedly connected with a side wall of the side protection portion via tape. However, Chung teaches a packaging (See Fig. 34) disposed about an object, wherein the packaging is held in its accommodating position by tape (at 3402) for the purpose of securely holding the packaging in place. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side wall of the main body protection portion and the side wall of the side protection portion of Kuo-Hu with tape as taught by Chung in order to fixedly attach the portions to one another for use with an object.
Regarding the specifics of the adhesive tape, Official Notice is taken, that it is old and conventional to form tape from an environmentally friendly adhesive material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the tape of Kuo-Hu-Chung from an environmentally friendly adhesive material in order to be better for the environment once disposed.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735